


Exhibit 10.122
FIRST AMENDMENT TO
OPERATING AGREEMENT OF HC KBS NIP JV, LLC
THIS FIRST AMENDMENT TO OPERATING AGREEMENT OF HC KBS NIP JV, LLC, a Delaware
limited liability company (this “Amendment”), is dated and effective as of March
5, 2012 and entered into by and between HC NIP JV, LLC, a Delaware limited
liability company (“Manager Member”), and KBS NIP JV MEMBER, LLC, a Delaware
limited liability company (“Investor Member”).
A.Manager Member and Investor Member entered into that certain Operating
Agreement of HC KBS NIP JV, LLC dated as of December 28, 2011 (the “Agreement”).
Initially capitalized terms that are not otherwise defined in this Amendment
shall have the meaning assigned to such terms in the Agreement.
B.    Substantially concurrently herewith, the NIP JV Operating Agreement is
being amended with respect to the deadline for making the First HC-KBS
Contribution, and Manager Member and Investor Member desire to amend the
Agreement to make corresponding changes to the provisions in the Agreement which
address the First HC-KBS Contribution.
NOW, THEREFORE, in consideration of the mutual covenants set forth in this
Amendment and other good and valuable consideration, the parties agree as
follows:
1.First HC-KBS Contribution Deadline. Section 1.9.2(b) of the Agreement is
hereby deleted in its entirety and replaced with the following:
(b)    First HC-KBS Contribution. Pursuant to the terms of the NIP JV Operating
Agreement, the Company has until April 16, 2012 (the “First HC-KBS Contribution
Deadline”), to make the First HC-KBS Contribution. The Members may, but are not
obligated, to fund their respective pro rata share, based on the Initial Equity
Member Percentage Interests, of the First HC-KBS Contribution. Either Member may
make all or a portion of its pro rata share of the First HC-KBS Contribution at
any time prior to the First HC-KBS Contribution Deadline. If a Member has not
made any portion of its pro rata share of the First HC-KBS Contribution by March
20, 2012, such Member shall notify the other Member at least twenty (20) days
prior the First HC-KBS Contribution Deadline of its intent to fund or not fund
its share of the First HC-KBS Contribution. If a Member elects not to fund its
share of the First HC-KBS Contribution, the other Member shall have the option,
in its sole discretion, to fund the non-funding Member’s share of the First
HC-KBS Contribution, and upon any funding, the Equity Member Percentage
Interests of the Members shall be adjusted accordingly.
2.    Approval of Amendment to NIP JV Operating Agreement. Each of Manager
Member and Investor Member hereby approve the First Amendment to Limited
Liability Company Agreement of NIP JV attached hereto as Exhibit “A”.
3.    Miscellaneous.
(i)    Except as provided in this Amendment, the Agreement is unchanged, shall
remain in full force and effect and shall be binding upon the parties in
accordance with its terms.


--------------------------------------------------------------------------------


(ii)    If any part of this Amendment is determined to be illegal or
unenforceable, all other parts shall be given effect separately and shall not be
affected.
(iii)    In the event of any conflict between the provisions of this Amendment
and the Agreement in existence prior to the effectiveness of this Amendment or
any other document or instrument governing the affairs of the Company, the
provisions of this Amendment shall prevail.
(iv)    This Amendment shall be governed by, and construed in accordance with,
the laws of the State of Delaware without considering Delaware choice of law
provisions.
4.    Counterparts; Execution. This Amendment may be executed in counterparts,
which, when taken together, shall constitute one agreement binding on all the
parties, notwithstanding that all the parties are not signatories to the same
counterpart. Delivery of an executed counterpart of this Amendment by
telefacsimile or electronic mail shall be equally as effective as delivery of an
original of this Amendment. Any party delivering an executed counterpart of this
Amendment by telefacsimile or electronic mail also shall deliver an original
counterpart of this Amendment, but the failure to deliver an original
counterpart shall not affect the validity, enforceability and binding effect of
this Amendment. Signature pages may be detached from the counterparts and
attached to a single copy of this Amendment to form one (1) document.
[Signatures on Following Page]



2

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, Manager Member and Investor Member have executed this
Amendment as of the date first above-written.
“MANAGER MEMBER”




HC NIP JV, LLC,
a Delaware limited liability company


By:     /S/ Michael D. Hackman    
Michael D. Hackman
Authorized Signatory




--------------------------------------------------------------------------------


“INVESTOR MEMBER”




KBS NIP JV MEMBER, LLC,
a Delaware limited liability company


By:    KBS REIT ACQUISITION XXXXIII, LLC,
    a Delaware limited liability company,
    its managing member
    
By:    KBS REIT PROPERTIES, LLC,
a Delaware limited liability company,
its sole member


By:    KBS LIMITED PARTNERSHIP,
a Delaware limited partnership,
its sole member


By:    KBS REAL ESTATE INVESTMENT TRUST, INC.,
a Maryland corporation,
general partner


By:    __/S/ Charles J. Schreiber, Jr.___
Charles J. Schreiber, Jr.
Chief Executive Officer




--------------------------------------------------------------------------------


EXHIBIT A


--------------------------------------------------------------------------------


FIRST AMENDMENT TO
LIMITED LIABILITY COMPANY AGREEMENT


THIS FIRST AMENDMENT TO LIMITED LIABILITY COMPANY AGREEMENT (this “Amendment”)
is made as of March 5, 2012, by and between HC KBS NIP JV, LLC, a Delaware
limited liability company (“HC-KBS”), and OCM NIP JV HOLDINGS, L.P., a Delaware
limited partnership (“Oaktree”).
WITNESSETH:
WHEREAS, HC-KBS and Oaktree entered into that certain Limited Liability Company
Agreement of NIP JV, LLC (the “Company”) dated as of December 23, 2011 (the
“Original Agreement”); and
WHEREAS, HC-KBS and Oaktree desire to amend the Original Agreement as
hereinafter set forth.
NOW, THEREFORE, in consideration of the agreements set forth herein and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, HC-KBS and Oaktree, intending to be legally bound, hereby agree as
follows:
1.Amendments.
(a) Section 4.3(a) of the Original Agreement, and the definition of “HC KBS
Funding Date” in Section 1.1 of the Original Agreement, are hereby amended by
replacing the date “March 15, 2012” with the date “April 16, 2012”.
(b) The terms “Subsequent Capital Contribution” and “Subsequent Capital
Contributions” are hereby replaced by the terms “Subsequent Oaktree
Contribution” and “Subsequent Oaktree Contributions”, respectively, wherever
they appear in the Original Agreement.
(c) Section 3.3(b) of the Original Agreement is hereby amended by (i) adding the
phrase “(other than the Fiscal Year ending on December 31, 2011)" immediately
after the phrase “each Fiscal Year" in the first sentence thereof and (ii)
adding the phrase “(provided that the period beginning on the Effective Date and
ending on December 31, 2012, shall be deemed to constitute the first Fiscal Year
for purposes of this Section 3.3(b)(i))" immediately after the phrase “each
Fiscal Year" in clause (i) thereof.
2.Ratification and Confirmation. As amended hereby, the Original Agreement is
ratified and confirmed in all respects.
3.Counterparts. This Amendment may be executed in counterparts, each of which
shall be an original and all of which, taken together. shall constitute one and
the same instrument.




--------------------------------------------------------------------------------


IN WITNESS WHEREOF, HC-KBS and Oaktree have caused this Amendment to be duly
executed as of the date first written above.
HC-KBS NIP JV, LLC,
a Delaware limited liability company






By:     /S/ Michael D. Hackman    
Michael D. Hackman
Authorized Signatory




OCM NIP JV HOLDINGS, L.P.,
a Delaware limited partnership


By: OCM, FIE, LLC
Its: General Partner




By:     Kenneth Liang            
Name: Kenneth Liang
Title: Authorized Signatory




By:     Derek Smith            
Name: Derek Smith
Title: Authorized Signatory




